Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11, 17-20, 22, 23,  and 25 are allowable. The restriction requirement as set forth in the Office action mailed on 08/12/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 5, 6, 9, and 17-20 , are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.                In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Adam Denmead on 07/08/2021.
The application has been amended as follows: 
Claim 1 has been amended as follows: 1. A fitness ball comprising:             a ball portion having a generally spherical-shaped resilient shell;             a pocket disposed in the ball portion and defining an opening in the ball portion;             a weighted portion integrally formed or attached to the pocket on an opposite side of the pocket relative to the opening; and             a handle extending from a first point on an inner surface of the pocket to a second point on the inner surface of the pocket[[.]];             wherein the pocket comprises a lip extending outward from a perimeter of the opening and overlapping the ball portion, the lip providing an attachment interface with the ball portion.
Claim 5 has been amended as follows: 5. The fitness ball of claim 1, wherein the pocket is adhered to the resilient shell by an adhesive disposed between an interfacing portion of the resilient shell the 
Claim 6 has been amended as follows: 6. The fitness ball of claim 1, wherein the pocket is adhered to the resilient shell by a stitched connection between the resilient shell and [[a]] the lip of the pocket which overlaps an interfacing portion of the resilient shell.
Claim 10 has been amended as follows: 10. A fitness ball comprising:                   a ball portion having a generally spherical-shaped resilient shell defining a cavity therein; and                   a handle assembly insertable into the cavity of the ball portion and removably attached to the ball portion, the handle assembly comprising:                                     a handle pocket defining an opening configured to receive a user's hand;                                      a weighted portion integrally formed or attached to the handle pocket on an opposite side of the handle pocket relative to the opening; and                                      a handle extending from a first point on an inner surface of the handle pocket to a second point on the inner surface of the pocket[[.]] ;                     wherein the handle assembly further comprises a lip extending outward from a perimeter of the opening of the handle pocket and overlapping the ball portion, the lip providing an attachment interface with the ball portion.
Claim 18 has been amended as follows: 18. A fitness ball comprising:                   a ball portion having a generally spherical-shaped resilient shell defining a cavity therein; and                   a handle assembly insertable into the cavity of the ball portion and removably attached to the ball portion, the handle assembly comprising:                                     a handle pocket defining an opening configured to receive a user's hand;                                      a weighted portion integrally formed or attached to the handle pocket; and                                      a handle extending from a first point on an inner surface of the handle pocket to a second point on the inner surface of the pocket;                     wherein the handle assembly further comprises a lip extending outward from a perimeter of the opening of the handle pocket and overlapping the ball portion, the lip providing an attachment interface with the ball portion;             wherein the weighted portion comprises:                                 one or more weighted rings configured to fit concentrically around at least a portion of the handle pocket.
Claim 21 is cancelled.
Claim 24 is cancelled.
The following is an examiner’s statement of reasons for allowance: Smith (US 20130274076), Hodes et al (US 8382647), and Bradford (US 10010470) are the closet prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising a ball portion having a generally spherical-shaped resilient shell; a pocket disposed in the ball portion and defining an opening in the ball portion; a weighted portion integrally formed or attached to the pocket on an opposite side of the pocket relative to the opening; and a handle extending from a first point on an inner surface of the pocket to a second point on the inner surface of the pocket; wherein the pocket comprises a lip extending outward from a perimeter of the opening and overlapping the ball portion, the lip providing an attachment interface with the ball portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784